Title: From John Adams to Francis Dana, 7 November 1798
From: Adams, John
To: Dana, Francis



Sir
Quincy Nov 7th 1798

I received the honor of your letter of the 3d. yesterday. Inclosed is a short answer to the grand jury. I know the hand writing of the address very well.
I went to E. Boston on Saturday to dine with you after spending two or three hours with Mr Gerry with whom I wished to converse a little more particularly concerning some things; but I was detained in Boston upon an indispensible piece of business longer than I expected & indeed untill the appearance of rain made it impracticable to pursue my plan at Cambridge. With great esteem & regard, I am / Sir your most obedient

John Adams